Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 18-37 directed to species non-elected without traverse.  Accordingly, claims 18-37 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed over the prior art of record.
Claim 1 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a top cord stiffener having opposing stiffener ends, the top cord stiffener being disposed in and through the stiffener passage, the stiffener ends being respectively aligned with the track ends, the top cord stiffener including at least three elongate stiffener sections, each of the stiffener sections being endwise connectable to an abutting stiffener section, the stiffener sections being endwise connected to each other and defining stiffener joints thereat, none of the stiffener joints being aligned with the track joint. Claims 2-8 depend from claim 1 and are, therefore, also allowed.
Claim 9 is allowed over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including circular caps cooperatively sized and configured with the anchor bolt apertures, the circular caps being positioned within a respective one of the anchor bolt apertures and rotatable therein, each circular cap including a bolt hole sized and configured to receive an anchor bolt therethrough, each bolt hole being off-set from a center of each respective circular cap.  Claims 10-17 depend from claim 9 and are, therefore, also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yaksic discloses a gantry crane having an open truss cross-beam. JP ‘804 discloses a mounting structure (figure 2) having a mounting plate 10, a bolt aperture, a cap 7. McKay discloses a crane assembly. Donahue et al disclose a cantilevered crane system. Cox et al disclose a particular base support system in figure 1-D. Ralls et al and Gobert disclose a portable lifting rig. Wu et al disclose a particular base plate support. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/